United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATIONAL FORESTS IN TEXAS, Lufkin, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-621
Issued: November 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 6, 2010 appellant filed a timely appeal from a November 20, 2009 merit
decision of the Office of Workers’ Compensation Programs which denied her claim for a period
of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the wage-loss claim.
ISSUE
The issue is whether appellant was disabled during the period March 14, 2004 through
May 28, 2005 causally related to her March 9, 2004 work injury.
FACTUAL HISTORY
The instant case involves a March 9, 2004 injury that was accepted for a left meniscus
tear, bilateral shoulder sprain and left chondromalacia patella. Appellant, then a 45-year-old
forest biologist, was in a temporary appointment on the date of injury. The Office authorized a
right knee arthroscopy on May 27, 2004 and surgical repair of a torn left shoulder rotator cuff on
July 8, 2004. Appellant received compensation benefits for disability. She was released to work

with restrictions on September 1, 2004. Appellant returned to work on December 13, 2004 in a
temporary appointment as a wildlife biologist with a term limit not to exceed one year. By
decision dated March 3, 2005, the Office determined that her actual wages as a wildlife biologist
fairly and reasonably represented her wage-earning capacity and that she suffered no loss of
wage-earning capacity. Appellant subsequently requested a schedule award. In a decision dated
July 28, 2005, the Office granted 10 percent impairment to the left leg. The award ran from
March 24 to October 28, 2005. Effective March 18, 2005, appellant’s position as a wildlife
biologist was terminated due to lack of work and funding. On January 4, 2006 she underwent
another left shoulder arthroscopy, which the Office approved.1
By decision dated April 20, 2007, the Office awarded appellant compensation for the
period January 4 through August 8, 2006 but disallowed her claim for compensation benefits
after August 8, 2006.2
On May 12, 2009 the Office received a Form CA-7 claim for compensation for wage loss
from March 14, 2004 through May 28, 2005. The employing establishment reported the relevant
dates appellant was terminated and reinstated. It also indicated that she had received wage-loss
compensation and/or schedule award compensation for all or part of the period claimed.
In a May 21, 2009 letter, the Office advised appellant that it had previously paid
compensation for the period May 27 through December 10, 2004,3 when she was compensated
on an automatic basis, and from March 24 through October 28, 2005, when she received a
schedule award. It requested additional factual and medical information from appellant and the
employing establishment for the periods March 14 through May 26, 2004 and December 13,
2004 through March 23, 2005.
In a May 28, 2009 letter, the employing establishment verified the dates appellant was
employed and those dates she was not employed. Pay rate information was also submitted. No
additional information was received from appellant.
By decision dated November 20, 2009, the Office denied appellant’s claim for wage-loss
compensation from March 14, 2004 through May 28, 2005.

1

This case was previously before the Board. In a February 1, 2007 decision, the Board affirmed a June 9, 2006
Office decision finding that appellant did not establish a basis for modification of the March 3, 2005 wage-earning
capacity decision. The case was remanded for a determination on whether she had any disability arising from her
January 4, 2006 authorized surgery. Docket No. 06-1712 (issued February 1, 2007).
2

The Office noted that payment from January 4 through February 9, 2006 was the only period that could be
processed at that time. Appellant was to verify her entitlement to compensation and her employment status for the
period February 10 through August 8, 2006 before the Office could process the remainder of the compensation.
3

Office records actually support that compensation for disability was paid through December 12, 2004, not
December 10, 2004.

2

LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.4 Whether a particular injury causes an employee disability for employment
is a medical issue which must be resolved by probative medical evidence.5 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.6 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.7
ANALYSIS
The Office accepted that appellant sustained a left meniscus tear, bilateral shoulder sprain
and left chondromalacia patella due to her March 9, 2004 work injury. It also authorized
surgeries which appellant underwent on May 27 and July 8, 2004, and January 4, 2006 for her
right knee and left shoulder. Appellant claimed compensation for leave without pay for the
period March 14, 2004 through May 28, 2005.
The record reflects appellant was paid disability compensation benefits for the period
May 27 through December 10, 2004. She also received a schedule award that was paid from
March 24 through October 28, 2005. As appellant was paid compensation for these periods, she
is not entitled to any additional compensation for the same periods.8
Appellant claimed compensation for the entire period March 14, 2004 through
May 28, 2005. For the period March 14, 2004 to the date of her authorized knee surgery on
May 27, 2004 she submitted no evidence to demonstrate an inability to work. From May 27
through December 10, 2004 appellant received total disability compensation. She was working
for the employing establishment from December 12, 2004 until her termination on
March 18, 2005. Payment for appellant’s schedule award began on March 24, 2004 and
continued until October 28, 2005. The only period for which she was not either receiving
compensation or was employed was from March 14 to May 27, 2004. Although appellant was
advised in the Office’s May 21, 2009 letter to submit additional information pertaining to those
4
5
6

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).
Paul E. Thams, 56 ECAB 503 (2005).
Id.; see W.F., 57 ECAB 705 (2006).

7

L.D., 61 ECAB ___ (Docket No. 09-1503, issued April 15, 2010); Amelia S. Jefferson, 57 ECAB 183 (2005);
Fereidoon Kharabi, 52 ECAB 291 (2001).
8

See Dale Mackelprang, 55 ECAB 174 (2003) (it is well established that a claimant is not entitled to dual
workers’ compensation benefits for the same injury).

3

periods, no further information was submitted. The record has no evidence to support
entitlement to compensation during these periods. For each period of disability claimed, the
employee has the burden of establishing that he or she was disabled for work as a result of the
accepted employment injury.9 The issue of whether a claimant’s disability is related to an
accepted condition is a medical question which must be established by a physician who, on the
basis of a complete and accurate factual and medical history, concludes that the disability is
causally related to employment factors and supports that conclusion with sound medical
reasoning.10 The Board finds that there is no such evidence in this case.
On appeal appellant contends she has not been reimbursed for any of her lost wages. As
noted, however, she was compensated for wage-loss compensation and/or schedule award
compensation for much of the period claimed. For the other portions of intermittent disability,
appellant did not submit sufficient evidence to establish that she was unable to work due to
residuals of her accepted conditions. She also raised issues concerning her employment and
inability to find work. The Board has jurisdiction over decisions of the Office in cases arising
under the Act.11 The only Office decision over which the Board has jurisdiction, the
November 20, 2009 decision, addressed only appellant’s entitlement to compensation for
disability from March 14, 2004 through May 28, 2005. The Board has no jurisdiction over the
other matters.
CONCLUSION
The Board finds that appellant has not established entitlement to further wage-loss
compensation from March 14, 2004 through May 28, 2005 causally related to her March 9, 2004
work injury.

9

See Amelia S. Jefferson, supra note 7.

10

See Sandra D. Pruitt, 57 ECAB 126 (2005).

11

See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

